              Case 1:19-cv-09674-JMF-KNF Document 93 Filed 11/19/20 Page 1 of 1




Counsel's apparent inability to communicate with one another except
through dueling letters filed with the Court in quick succession is
pathetic and needs to stop. (Counsel's tit-for-tat letter writing is all
the more striking because the diligence with which counsel try to one-up
each other through letters to the Court -- not for the first time -- stands
in stark contrast to the dilatory manner in which counsel approached
discovery in this case.) Be that as it may, the deadline for summary
judgment motions (or, in the absence of such motions, a proposed joint
pretrial order) is November 30, 2020. (At the conference, the Court explained that that was the deadline because the deadline set
by the Case Management Plan -- thirty days after the close of discovery -- falls on a Sunday.) Defendants' request for an extension
of that deadline to December 9, 2020, see ECF No. 90, is DENIED, but, as a courtesy in light of the Thanksgiving holiday, the deadline
is extended to December 2, 2020; any opposition to a motion shall be filed by December 16, 2020; any reply shall be filed by December
23, 2020. No extensions of these dates will be granted. The parties are instructed to promptly confer regarding Plaintiff's offer to
stipulate to the dismissal of some claims and proceed to a bench trial, see ECF No. 91, because it may bear on whether the Court
proceeds directly to trial or entertains summary judgment motions, see ECF No. 41, Paragraph 13. Any stipulation of dismissal
pursuant to Rule 41(a)(1) should be filed on ECF. The Clerk of Court is directed to terminate ECF No. 90. SO ORDERED.

                                                                                                   November 19, 2020
